UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10Q/A Amendment No. 1 xQuarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended August 31, 2011 OR []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-53774 Earth Dragon Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4537450 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 402 W. Broadway, Suite 400 San Diego, California 92101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (619) 321-6882 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [ ] YES [X] NO As of September 27, 2012, there were 22,601,143 shares outstanding of the Issuer’s common stock. EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10–Q/A to Earth Dragon Resources Inc.'s quarterly report on Form 10–Q for the quarter ended August 31, 2011, filed with the Securities and Exchange Commission on October 3, 2012 (the “Form 10–Q”), is solely to amend disclosure providedon the cover pageto reflect that Earth Dragon Resources Inc. is not a shell company as defined in rule 12b-2 of the Exchange Act. No other changes have been made to the Form 10–Q. This Amendment No. 1 speaks as of the original filing date of the Form 10–Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–Q. ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive Officerpursuant Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 9thday of October, 2012. EARTH DRAGON RESOURCES INC. Date:October 9, 2012 /s/ J. Michael Johnson J. Michael Johnson President and Director 3
